Citation Nr: 1745918	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  08-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected cervical strain, with radiculopathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran had active service from April 2003 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2015 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

When this claim was most recently before the Board in February 2017, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is unfortunate, the Board finds additional development is necessary prior to final adjudication of this matter.  As noted above, this case was most recently before the Board in February 2017.  At that time, the Board noted deficiencies in a March 2015 VA examination.  Specifically, the Board observed that the examiner found "no evidence of any true gleno-humeral (or shoulder complex) trauma or any objective clinical evaluation...that supported a reasonable diagnosis of any shoulder pathology."  In this respect, the Board noted that the examiner either wholly ignored or found unreasonable, the May 2008 VA examination, which diagnosed a right shoulder trapezius strain.  However, the examiner failed to explain why this diagnosis was not warranted.  As such, the Board found the examination to be insufficient, and directed a new VA examination and medical opinion be obtained.  

In the Board's February 2017 remand instructions, the Board specifically charged the examiner to discuss the Veteran's outpatient treatment records from the Dallas VAMC, as well as his May 2008 VA examination, which provided a diagnosis of a right shoulder trapezius strain.  In the course of the May 2017 VA examination, the examiner concurred with the March 2015 examiner.  In particular, the examiner found no "intrinsic right shoulder condition" on examination.  However, the examiner wholly ignored the Board's request to discuss the May 2008 examination diagnosis of right shoulder trapezius strain.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the examiner failed to address this critically important prior diagnosis, substantial compliance with the Board's February 2017 remand has not been achieved.  Therefore, an addendum medical opinion must be obtained at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, obtain an addendum medical opinion from the May 2017 VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the prior examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any right shoulder disability diagnosed during the pendency of the claim, to specifically include a right shoulder trapezius strain diagnosed during the May 2008 VA examination,  originated during his period of active service or is otherwise etiologically related to his active service.  

If the examiner finds the Veteran's right shoulder disability did not originate in service, the examiner should state whether any right shoulder disability present during the period of the claim:

a)  was caused by his service-connected cervical spine disability; or 

b)  was permanently worsened by his service-connected cervical spine disability;

If the examiner again finds an "intrinsic right shoulder condition" has not been present during the period of the claim, he must discuss why the May 2008 VA examination diagnosis of right shoulder trapezius strain was not warranted.  

The examiner must provide an adequate rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




